


Exhibit 10.2

 

EXECUTION VERSION

 

 

EXCHANGE AGREEMENT

 

among

 

GKK CAPITAL LP

 

and

 

TABERNA PREFERRED FUNDING II, LTD.,

 

TABERNA PREFERRED FUNDING III, LTD.,

 

TABERNA PREFERRED FUNDING IV, LTD.,

 

TABERNA PREFERRED FUNDING V, LTD.,

 

TABERNA PREFERRED FUNDING VII, LTD.

 

and

 

TABERNA PREFERRED FUNDING VIII, LTD.

 

 

Dated as of January 30, 2009

 

 

--------------------------------------------------------------------------------


 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT, dated as of January 30, 2009 (this “Agreement”), is
entered into by and among GKK CAPITAL LP, a Delaware limited partnership (the
“Company”) and TABERNA PREFERRED FUNDING II, LTD. (“Taberna II”), TABERNA
PREFERRED FUNDING III, LTD. (“Taberna III”), TABERNA PREFERRED FUNDING IV, LTD.
(“Taberna IV”), TABERNA PREFERRED FUNDING V, LTD. (“Taberna V”), TABERNA
PREFERRED FUNDING VII, LTD. (“Taberna VII”) and TABERNA PREFERRED FUNDING VIII,
LTD. (“Taberna VIII”, and together with Taberna II, Taberna III and Taberna IV,
Taberna V, and Taberna VII, collectively, “Taberna”).

 

RECITAL:

 

A.            Reference is made to (i) that certain Junior Subordinated
Indenture dated as of May 20, 2005 (the “May Indenture”), (ii) that certain
Junior Subordinated Indenture dated as of August 9, 2005 (the
“August Indenture”) and (iii) that certain Junior Subordinated Indenture dated
as of January 27, 2006 (the “January Indenture”; and together with the
May Indenture and the August Indenture, collectively, the “Existing
Indentures”), each by and between the Company and The Bank of New York Mellon
Trust Company, National Association (“BNYM”) (as successor to JPMorgan Chase
Bank, National Association, as trustee (the “Existing Indenture Trustee”).

 

B.            Reference is made to (i) that certain Amended and Restated Trust
Agreement dated as of May 20, 2005 (the “May Trust Agreement”), (ii) that
certain Amended and Restated Trust Agreement dated as of August 9, 2005 (the
“August Trust Agreement”) and (iii) that certain Amended and Restated Trust
Agreement dated as of January 27, 2006 (the “January Trust Agreement”; and
together with the May Trust Agreement and the August Trust Agreement,
collectively, the “Trust Agreements”), each by and among the Company, as
depositor, BNYM (successor to JPMorgan Chase Bank, National Association, as
property trustee)(the “Property Trustee”), BNY Mellon Trust of Delaware (as
successor to Chase Bank USA, National Association, as Delaware trustee)(the
“Delaware Trustee”), and the respective administrative trustees named therein.

 

C.            Gramercy Capital Trust I (“Trust I”) is the holder of the Junior
Subordinated Note due 2035 in the original principal amount of $51,550,000
issued by the Company pursuant to the May Indenture (“Subordinated Note I”).

 

D.            Gramercy Capital Trust II (“Trust II”) is the holder of the Junior
Subordinated Note due 2035 in the original principal amount of $51,550,000
issued by the Company pursuant to the August Indenture (“Subordinated Note II”).

 

E.             Gramercy Capital Trust III (“Trust III”) is the holder of the
Junior Subordinated Note due 2036 in the original principal amount of
$51,550,000 issued by the Company pursuant to the January Indenture
(“Subordinated Note III”; and together with Subordinated Note I and Subordinated
Note II, collectively, the “Existing Subordinated Notes”)

 

F.             Taberna II and Taberna III are the holders of Preferred
Securities in the original aggregate principal amount of $50,000,000 issued by
Trust I pursuant to the May Trust

 

1

--------------------------------------------------------------------------------


 

Agreement, copies of which are attached hereto as Exhibit A-1 (the “Trust I
Preferred Securities”).

 

G.            Taberna III, Taberna IV and Taberna V are the holders of Preferred
Securities in the original aggregate principal amount of $50,000,000 issued by
Trust II pursuant to the August Trust Agreement, copies of which are attached
hereto as Exhibit A-2 (the “Trust II Preferred Securities”).

 

H.            Taberna IV, Taberna VII and Taberna VIII are the holders of
Preferred Securities in the original aggregate principal amount of $50,000,000
issued by Trust III pursuant to the January Trust Agreement, copies of which are
attached hereto as Exhibit A-3 (the “Trust III Preferred Securities;” and
together with the Trust I Preferred Securities and Trust II Preferred
Securities, collectively, the “Original Preferred Securities”).

 

I.              Simultaneously herewith, the Company and BNYM, as trustee (the
“New Indenture Trustee”) have entered into that certain Junior Subordinated
Indenture (the “New Indenture”) pursuant to which Company proposes to issue One
Hundred Fifty Million Dollars ($150,000,000) in aggregate principal amount of
the Junior Subordinated Notes due 2035 of the Company as follows (collectively,
the “Securities”):

 

(i)                                     Junior Subordinated Note due 2035 in the
original principal amount of $37,500,000 issued by the Company to Taberna II, a
copy of which is attached hereto as Exhibit B-1 (“Note 1”);

 

(ii)                                  Junior Subordinated Note due 2035 in the
original principal amount of $28,125,000 issued by the Company to Taberna III, a
copy of which is attached hereto as Exhibit B-2 (“Note 2”);

 

(iii)                               Junior Subordinated Note due 2035 in the
original principal amount of $24,375,000 issued by the Company to Taberna IV, a
copy of which is attached hereto as Exhibit B-3 (“Note 3”);

 

(iv)                              Junior Subordinated Note due 2035 in the
original principal amount of $25,000,000 issued by the Company to Taberna V, a
copy of which is attached hereto as Exhibit B-4 (“Note 4”);

 

(v)                                 Junior Subordinated Note due 2035 in the
original principal amount of $10,000,000 issued by the Company to Taberna VII, a
copy of which is attached hereto as Exhibit B-5 (“Note 5”); and

 

(vi)                              Junior Subordinated Note due 2035 in the
original principal amount of $25,000,000 issued by the Company to Taberna VIII,
a copy of which is attached hereto as Exhibit B-6 (“Note 6”).

 

J.             On the terms and subject to the conditions set forth in this
Agreement, the Company and Taberna have agreed to exchange the Original
Preferred Securities for the Securities.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

 

1.                                       Definitions.           This Agreement,
the New Indenture and the Securities are collectively referred to herein as the
“Operative Documents.”  All other capitalized terms used but not defined in this
Agreement shall have the respective meanings ascribed thereto in the New
Indenture.

 

“August Trust Agreement” has the meaning set forth in the Recitals.

 

“August Indenture” has the meaning set forth in the Recitals.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§101 et
seq., as amended.

 

“Benefit Plan” means an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, a “plan” as defined in Section 4975 of the Code or
any entity whose assets include (for purposes of U.S. Department of Labor
Regulations Section 2510.3-101 or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

 

“BNYM” has the meaning set forth in the Recitals.

 

“CDO Trustee” has the meaning set forth in Section 2(b)(i).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated under it.

 

“Closing Date” has the meaning set forth in Section 2(b).

 

“Closing Room” has the meaning set forth in Section 2(b).

 

“Company” has the meaning set forth in the introductory paragraph hereof.

 

“Company Counsel” has the meaning set forth in Section 3(b).

 

“Commission” has the meaning set forth in Section 4(v)

 

“Delaware Trustee” has the meaning set forth in the Recitals.

 

“Environmental Law” has the meaning set forth in Section 4(jj). “Environmental
Laws” shall have the correlative meaning.

 

“Equity Interests” means with respect to any Person (a) if such Person is a
partnership, the partnership interests (general or limited) in a partnership,
(b) if such Person is a limited liability company, the membership interests in a
limited liability company and (c) if such Person is a corporation, the shares or
stock interests (both common stock and preferred stock) in a corporation.

 

3

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated under it.

 

“Exchange” has the meaning set forth in Section 2(b).

 

“Exchange Act” has the meaning set forth in Section 4(j).

 

“Existing Indentures” has the meaning set forth in the Recitals.

 

“Existing Indenture Trustee” has the meaning set forth in the Recitals.

 

“Existing Subordinated Notes” has the meaning set forth in the Recitals.

 

“Financial Statements” has the meaning set forth in Section 4(w).

 

“GAAP” has the meaning set forth in Section 4(w).

 

“Governmental Entities” has the meaning set forth in Section 4(o).

 

“Governmental Licenses” has the meaning set forth in Section 4(r).

 

“Hazardous Materials” has the meaning set forth in Section 4(jj).

 

“Holder” has the meaning set forth in the New Indenture.

 

“Indemnified Party” has the meaning set forth in Section 8(a).  “Indemnified
Parties” shall have the correlative meaning.

 

“Investment Company Act” has the meaning set forth in Section 4(j).

 

“Interim Financial Statements” has the meaning set forth in Section 4(w).

 

“January Indenture” has the meaning set forth in the Recitals.

 

“January Trust Agreement” has the meaning set forth in the Recitals.

 

“Lien” has the meaning set forth in Section 4(o).

 

“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), earnings, business, liabilities or assets of the
Company and its Significant Subsidiaries taken as a whole.

 

“Material Adverse Change” has the meaning set forth in Section 3(e)(ii).

 

“May Indenture” has the meaning set forth in the Recitals.

 

“May Trust Agreement” has the meaning set forth in the Recitals.

 

4

--------------------------------------------------------------------------------


 

“New Indenture” has the meaning set forth in the Recitals.

 

“New Indenture Trustee” has the meaning set forth in the Recitals.

 

“Note 1” has the meaning set forth in the Recitals.

 

“Note 2” has the meaning set forth in the Recitals.

 

“Note 3” has the meaning set forth in the Recitals.

 

“Note 4” has the meaning set forth in the Recitals.

 

“Note 5” has the meaning set forth in the Recitals.

 

“Note 6” has the meaning set forth in the Recitals.

 

“Original Preferred Securities” has the meaning set forth in the Recitals.

 

“Properties” has the meaning set forth in Section 4(ii).

 

“Property Trustee” has the meaning set forth in the Recitals.

 

“Regulation D” has the meaning set forth in Section 4(h).

 

“Repayment Event” has the meaning set forth in Section 4(o).

 

“Rule 144A(d)(3)” has the meaning set forth in Section 4(j).

 

“Securities” has the meaning set forth in the Recitals.

 

“Securities Act” means the Securities Act of 1933, 15 U.S.C. §§77a et seq., as
amended, and the rules and regulations promulgated under it.

 

“Significant Subsidiary” means any Person wherein at least ten percent (10%) of
the Equity Interests is owned, directly or indirectly, by the Company. 
“Significant Subsidiaries” means, collectively, each and every Significant
Subsidiary.

 

“Subordinated Note I” has the meaning set forth in the Recitals.

 

“Subordinated Note II” has the meaning set forth in the Recitals.

 

“Subordinated Note III” has the meaning set forth in the Recitals.

 

“Taberna” has the meaning set forth in the introductory paragraph hereof.

 

“Taberna II” has the meaning set forth in the introductory paragraph hereof.

 

“Taberna III” has the meaning set forth in the introductory paragraph hereof.

 

5

--------------------------------------------------------------------------------


 

“Taberna IV” has the meaning set forth in the introductory paragraph hereof.

 

“Taberna V” has the meaning set forth in the introductory paragraph hereof.

 

“Taberna VII” has the meaning set forth in the introductory paragraph hereof.

 

“Taberna VIII” has the meaning set forth in the introductory paragraph hereof.

 

“Taberna Transferred Rights” means any and all of Taberna’s right, title, and
interest in, to and under the Original Preferred Securities, together with the
following:

 


(I)            THE EXISTING INDENTURES AND TRUST AGREEMENT;


 


(II)           ALL AMOUNTS PAYABLE TO TABERNA UNDER THE ORIGINAL PREFERRED
SECURITIES, THE EXISTING INDENTURES AND/OR THE TRUST AGREEMENTS, EXCLUDING,
HOWEVER, AMOUNTS PAYABLE ON ACCOUNT OF INTEREST FOR THE PERIOD FROM OCTOBER 30,
2008 THROUGH JANUARY 29, 2009;


 


(III)          ALL CLAIMS (INCLUDING “CLAIMS” AS DEFINED IN BANKRUPTCY CODE
§101(5)), SUITS, CAUSES OF ACTION, AND ANY OTHER RIGHT OF TABERNA, WHETHER KNOWN
OR UNKNOWN, AGAINST THE COMPANY OR ANY OF ITS AFFILIATES (INCLUDING THE TRUSTS),
AGENTS, REPRESENTATIVES, CONTRACTORS, ADVISORS, OR ANY OTHER ENTITY THAT IN ANY
WAY IS BASED UPON, ARISES OUT OF OR IS RELATED TO ANY OF THE FOREGOING,
INCLUDING ALL CLAIMS (INCLUDING CONTRACT CLAIMS, TORT CLAIMS, MALPRACTICE
CLAIMS, AND CLAIMS UNDER ANY LAW GOVERNING THE EXCHANGE OF, PURCHASE AND SALE
OF, OR INDENTURES FOR, SECURITIES), SUITS, CAUSES OF ACTION, AND ANY OTHER RIGHT
OF TABERNA AGAINST ANY ATTORNEY, ACCOUNTANT, FINANCIAL ADVISOR, OR OTHER ENTITY
ARISING UNDER OR IN CONNECTION WITH THE ORIGINAL PREFERRED SECURITIES, THE
EXISTING INDENTURES, THE TRUST AGREEMENTS OR THE TRANSACTIONS RELATED THERETO OR
CONTEMPLATED THEREBY;


 


(IV)          ALL GUARANTEES AND ALL COLLATERAL AND SECURITY OF ANY KIND FOR OR
IN RESPECT OF THE FOREGOING;


 


(V)           ALL CASH, SECURITIES, OR OTHER PROPERTY, AND ALL SETOFFS AND
RECOUPMENTS, TO BE RECEIVED, APPLIED, OR EFFECTED BY OR FOR THE ACCOUNT OF
TABERNA UNDER THE ORIGINAL PREFERRED SECURITIES, OTHER THAN FEES, COSTS AND
EXPENSES PAYABLE TO TABERNA HEREUNDER AND ALL CASH, SECURITIES, INTEREST,
DIVIDENDS, AND OTHER PROPERTY THAT MAY BE EXCHANGED FOR, OR DISTRIBUTED OR
COLLECTED WITH RESPECT TO, ANY OF THE FOREGOING; AND


 


(VI)          ALL PROCEEDS OF THE FOREGOING.


 

“Trust I” has the meaning set forth in the Recitals.

 

“Trust II” has the meaning set forth in the Recitals.

 

“Trust III” has the meaning set forth in the Recitals.

 

“Trust I Preferred Securities” has the meaning set forth in the Recitals.

 

6

--------------------------------------------------------------------------------


 

“Trust II Preferred Securities” has the meaning set forth in the Recitals.

 

“Trust III Preferred Securities” has the meaning set forth in the Recitals.

 

“Trust Agreements” has the meaning set forth in the Recitals.

 

2.                                       Exchange of Original Preferred
Securities for Securities.

 


(A)           THE COMPANY AGREES TO ISSUE THE SECURITIES IN ACCORDANCE WITH THE
NEW INDENTURE AND HAS REQUESTED THAT TABERNA ACCEPT SUCH SECURITIES IN EXCHANGE
FOR THE ORIGINAL PREFERRED SECURITIES, AND TABERNA HEREBY ACCEPTS SUCH
SECURITIES IN EXCHANGE FOR THE ORIGINAL PREFERRED SECURITIES UPON THE TERMS AND
CONDITIONS SET FORTH HEREIN.


 


(B)           THE CLOSING OF THE EXCHANGE CONTEMPLATED HEREIN SHALL OCCUR AT THE
OFFICES OF NIXON PEABODY, LLP IN NEW YORK, NEW YORK (THE “CLOSING ROOM”), OR
SUCH OTHER PLACE AS THE PARTIES HERETO AND BNYM SHALL AGREE, AT 11:00 A.M. NEW
YORK TIME, ON JANUARY 30, 2009 OR SUCH LATER DATE AS THE PARTIES MAY AGREE (SUCH
DATE AND TIME OF DELIVERY THE “CLOSING DATE”). THE COMPANY AND TABERNA HEREBY
AGREE THAT THE EXCHANGE (THE “EXCHANGE”) WILL OCCUR IN ACCORDANCE WITH THE
FOLLOWING REQUIREMENTS:


 


(I)            TABERNA CAPITAL MANAGEMENT, LLC (AS COLLATERAL MANAGER FOR EACH
OF THE TABERNA ENTITIES) SHALL HAVE DELIVERED AN ISSUER ORDER INSTRUCTING EACH
TRUSTEE (IN EACH SUCH CAPACITY, A “CDO TRUSTEE”) UNDER THE APPLICABLE INDENTURE
PURSUANT TO WHICH SUCH CDO TRUSTEE SERVES AS TRUSTEE FOR THE HOLDERS OF THE
ORIGINAL PREFERRED SECURITIES TO EXCHANGE THE ORIGINAL PREFERRED SECURITIES FOR
THE SECURITIES AND TO DELIVER THE ORIGINAL PREFERRED SECURITIES TO THE PROPERTY
TRUSTEE FOR CANCELLATION AND REISSUANCE IN THE NAME OF THE COMPANY.


 


(II)           THE ORIGINAL PREFERRED SECURITIES AND THE SECURITIES SHALL HAVE
BEEN DELIVERED TO THE CLOSING ROOM, COPIES OF WHICH ORIGINAL PREFERRED
SECURITIES AND SECURITIES SHALL HAVE PREVIOUSLY BEEN MADE AVAILABLE FOR
INSPECTION, IF SO REQUESTED.


 


(III)          COMPANY SHALL HAVE DIRECTED THE NEW INDENTURE TRUSTEE TO
AUTHENTICATE THE SECURITIES AND DELIVER THEM TO THE APPLICABLE CDO TRUSTEE, AS
FOLLOWS: (I) NOTE 1 TO TABERNA II, (II) NOTE 2 TO TABERNA III, (III) NOTE 3 TO
TABERNA IV, (IV) NOTE 4 TO TABERNA V, (V) NOTE 5 TO TABERNA VII AND (VI) NOTE 6
TO TABERNA VIII.


 


(IV)          NEW INDENTURE TRUSTEE SHALL HAVE AUTHENTICATED THE SECURITIES IN
ACCORDANCE WITH THE TERMS OF THE NEW INDENTURE AND DELIVERED THEM AS PROVIDED
ABOVE.


 


(V)           PROPERTY TRUSTEE, ON BEHALF OF EACH OF THE TRUSTS, SHALL HAVE
OBTAINED THE ORIGINAL PREFERRED SECURITIES AND SHALL PROMPTLY THEREAFTER, IF
REQUESTED BY THE COMPANY, CANCEL AND REISSUE THEM IN THE NAME OF THE COMPANY.


 


(VI)          SIMULTANEOUSLY WITH THE OCCURRENCE OF THE EVENTS DESCRIBED IN
SUBSECTIONS (IV) AND (V) HEREOF, (A) EACH TABERNA ENTITY HOLDING THE APPLICABLE
ORIGINAL PREFERRED SECURITIES IRREVOCABLY TRANSFERS, ASSIGNS, GRANTS AND CONVEYS
THE RELATED TABERNA TRANSFERRED RIGHTS TO THE COMPANY AND THE COMPANY ASSUMES
ALL RIGHTS AND OBLIGATIONS

 

7

--------------------------------------------------------------------------------



 


OF TABERNA WITH RESPECT TO THE ORIGINAL PREFERRED SECURITIES AND THE TABERNA
TRANSFERRED RIGHTS AND (B) EACH HOLDER SHALL BE ENTITLED TO ALL OF THE RIGHTS,
TITLE AND INTEREST OF A HOLDER OF THE SECURITIES UNDER THE TERMS OF THE
SECURITIES, THE NEW INDENTURE AND ANY OTHER OPERATIVE DOCUMENTS.


 


(VII)         THE COMPANY SHALL HAVE PAID TO THE BNYM ALL OF SUCH PARTY’S LEGAL
FEES, COSTS AND OTHER EXPENSES IN CONNECTION WITH THE EXCHANGE, AS WELL AS ALL
OTHER ACCRUED AND UNPAID FEES, COSTS AND EXPENSES UNDER THE EXISTING INDENTURES
AND THE TRUST AGREEMENTS, IF ANY.


 


(VIII)        THE COMPANY SHALL HAVE PAID TO THE TRUSTEE, FOR APPLICATIONS UPON
THE ORIGINAL PREFERRED SECURITIES AND FOR DISTRIBUTION TO THE APPLICABLE TABERNA
ENTITIES HOLDING SUCH ORIGINAL PREFERRED SECURITIES PURSUANT TO THE TERMS OF THE
EXISTING INDENTURES, ALL ACCRUED INTEREST FOR THE PERIOD COMMENCING ON THE MOST
RECENT INTEREST PAYMENT DATE UNDER THE ORIGINAL PREFERRED SECURITIES AND
CONTINUING THROUGH AND INCLUDING JANUARY 29, 2009, PROVIDED, THAT THE COMPANY
AND TABERNA AGREE THAT THE AMOUNT OF INTEREST PAYABLE FOR SUCH PERIOD WITH
RESPECT TO THE ORIGINAL PREFERRED SECURITIES SHALL BE BASED UPON AN INTEREST
RATE OF ONE HALF OF ONE PERCENT (0.5%) PER ANNUM.


 

3.             Conditions Precedent.  The obligations of the parties under this
Agreement are subject to the following conditions precedent:

 


(A)           THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL BE
ACCURATE AS OF THE DATE OF DELIVERY OF THE SECURITIES.


 


(B)           CLIFFORD CHANCE US LLP, COUNSEL FOR THE COMPANY (THE “COMPANY
COUNSEL”), SHALL HAVE DELIVERED AN OPINION, DATED THE CLOSING DATE, ADDRESSED TO
EACH HOLDER AND ITS SUCCESSORS AND ASSIGNS AND TO THE NEW INDENTURE TRUSTEE, IN
SUBSTANTIALLY THE FORM SET OUT IN ANNEX A-1 HERETO AND THE COMPANY SHALL HAVE
FURNISHED TO THE HOLDERS OF THE SECURITIES A CERTIFICATE SIGNED BY THE COMPANY’S
CHIEF EXECUTIVE OFFICER, PRESIDENT, AN EXECUTIVE VICE PRESIDENT, CHIEF FINANCIAL
OFFICER, TREASURER OR ASSISTANT TREASURER, DATED THE CLOSING DATE, ADDRESSED TO
THE HOLDERS OF THE SECURITIES , IN SUBSTANTIALLY THE FORM SET OUT IN ANNEX D
HERETO.  IN RENDERING ITS OPINION, THE COMPANY COUNSEL MAY RELY AS TO FACTUAL
MATTERS UPON CERTIFICATES OR OTHER DOCUMENTS FURNISHED BY OFFICERS, DIRECTORS
AND TRUSTEES OF THE COMPANY OR ITS GENERAL PARTNER AND BY GOVERNMENT OFFICIALS;
PROVIDED, HOWEVER, THAT COPIES OF ANY SUCH CERTIFICATES OR DOCUMENTS ARE
DELIVERED TO THE HOLDERS) AND BY AND UPON SUCH OTHER DOCUMENTS AS SUCH COUNSEL
MAY, IN ITS REASONABLE OPINION, DEEM APPROPRIATE AS A BASIS FOR THE COMPANY
COUNSEL’S OPINION.  THE COMPANY COUNSEL MAY SPECIFY THE JURISDICTIONS IN WHICH
IT IS ADMITTED TO PRACTICE AND THAT THEY/IT IS NOT ADMITTED TO PRACTICE IN ANY
OTHER JURISDICTION AND IS NOT AN EXPERT IN THE LAW OF ANY OTHER JURISDICTION. 
SUCH COMPANY COUNSEL OPINION SHALL NOT STATE THAT IT IS TO BE GOVERNED OR
QUALIFIED BY, OR THAT IT IS OTHERWISE SUBJECT TO, ANY TREATISE, WRITTEN POLICY
OR OTHER DOCUMENT RELATING TO LEGAL OPINIONS, INCLUDING, WITHOUT LIMITATION, THE
LEGAL OPINION ACCORD OF THE ABA SECTION OF BUSINESS LAW (1991).


 


(C)           TABERNA SHALL HAVE BEEN FURNISHED THE OPINION OF NIXON PEABODY,
LLP, DATED AS OF THE CLOSING DATE, ADDRESSED TO THE HOLDERS OF THE SECURITIES
AND THEIR RESPECTIVE

 

8

--------------------------------------------------------------------------------



 


SUCCESSORS AND ASSIGNS AND THE NEW INDENTURE TRUSTEE, IN SUBSTANTIALLY THE FORM
SET OUT IN ANNEX  B HERETO.


 


(D)           THE HOLDERS OF THE SECURITIES SHALL HAVE RECEIVED THE OPINION OF
GARDERE WYNNE SEWELL LLP, SPECIAL COUNSEL FOR THE NEW INDENTURE TRUSTEE, DATED
AS OF THE CLOSING DATE, ADDRESSED TO THE HOLDERS OF THE SECURITIES AND THEIR
SUCCESSORS AND ASSIGNS, IN SUBSTANTIALLY THE FORM SET OUT IN ANNEX C HERETO.


 


(E)           THE COMPANY SHALL HAVE FURNISHED TO THE HOLDERS OF THE SECURITIES
A CERTIFICATE OF THE COMPANY, SIGNED BY THE CHIEF EXECUTIVE OFFICER, PRESIDENT
OR AN EXECUTIVE VICE PRESIDENT, AND CHIEF FINANCIAL OFFICER, TREASURER OR
ASSISTANT TREASURER OF THE COMPANY, DATED AS OF THE CLOSING DATE, AS TO (I) AND
(II) BELOW:


 


(I)            THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT AND THE NEW
INDENTURE ARE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE, AND THE COMPANY
HAS COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL THE CONDITIONS ON ITS
PART TO BE PERFORMED OR SATISFIED AT OR PRIOR TO THE CLOSING DATE; AND


 


(II)           SINCE THE DATE OF THE LATEST INTERIM FINANCIAL STATEMENTS, THERE
HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHER),
EARNINGS, BUSINESS OR ASSETS OF THE COMPANY AND SIGNIFICANT SUBSIDIARIES, TAKEN
AS A WHOLE, WHETHER OR NOT ARISING FROM TRANSACTIONS OCCURRING IN THE ORDINARY
COURSE OF BUSINESS (A “MATERIAL ADVERSE CHANGE”).


 


(F)            INTENTIONALLY OMITTED.


 


(G)           PRIOR TO THE CLOSING DATE, THE COMPANY SHALL HAVE FURNISHED TO THE
HOLDERS OF THE SECURITIES AND THEIR COUNSEL SUCH FURTHER INFORMATION,
CERTIFICATES AND DOCUMENTS AS THE HOLDERS OF THE SECURITIES OR SUCH COUNSEL MAY
REASONABLY REQUEST.


 

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to the Holders of the
Securities or their counsel, this Agreement and any obligations of Taberna
hereunder, whether as holders of the Original Preferred Securities or as
prospective Holders of the Securities, may be canceled at, or at any time prior
to, the Closing Date by Taberna.  Notice of such cancellation shall be given to
the Company in writing or by telephone and confirmed in writing, or by e-mail or
facsimile.

 

Each certificate signed by any officer of the Company and delivered to the
Holders of the Securities or the Holders’ counsel in connection with the
Operative Documents and the transactions contemplated hereby and thereby shall
be deemed to be a representation and warranty of the Company and not by such
officer in any individual capacity.

 

9

--------------------------------------------------------------------------------

 

4.             Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with the Taberna, as holders of the
Original Preferred Securities and with the Holders of the Securities, as
follows:

 


(A)           IT (I) IS DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF
ITS JURISDICTION OF ORGANIZATION OR INCORPORATION, (II) IS IN GOOD STANDING
UNDER SUCH LAWS AND (III) HAS FULL POWER AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS.


 


(B)           IT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501 UNDER THE
SECURITIES ACT. WITHOUT CHARACTERIZING THE ORIGINAL PREFERRED SECURITIES OR ANY
OF THE TABERNA TRANSFERRED RIGHTS AS A “SECURITY” WITHIN THE MEANING OF
APPLICABLE SECURITIES LAWS, IT IS NOT ACQUIRING THE ORIGINAL PREFERRED
SECURITIES OR THE TABERNA TRANSFERRED RIGHTS WITH A VIEW TOWARDS THE SALE OR
DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT.


 


(C)           INTENTIONALLY OMITTED.


 


(D)           NONE OF THE SECURITIES, THE NEW INDENTURE, OR THE EXCHANGE, IS OR
MAY BE VOID OR VOIDABLE AS AN ACTUAL OR CONSTRUCTIVE FRAUDULENT TRANSFER OR AS A
PREFERENTIAL TRANSFER.


 


(E)           IT (I) IS A SOPHISTICATED ENTITY WITH RESPECT TO THE EXCHANGE,
(II) HAS SUCH KNOWLEDGE AND EXPERIENCE, AND HAS MADE INVESTMENTS OF A SIMILAR
NATURE, SO AS TO BE AWARE OF THE RISKS AND UNCERTAINTIES INHERENT IN THE
EXCHANGE AND (III) HAS INDEPENDENTLY AND WITHOUT RELIANCE UPON TABERNA, ANY
HOLDER OF THE SECURITIES, TABERNA CAPITAL MANAGEMENT, LLC OR TRUSTEE OR ANY OF
THEIR AFFILIATES, AND BASED ON SUCH INFORMATION AS IT HAS DEEMED APPROPRIATE,
MADE ITS OWN ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT, EXCEPT THAT IT
HAS RELIED UPON TABERNA’S EXPRESS REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS IN THIS AGREEMENT.  THE COMPANY ACKNOWLEDGES THAT NONE OF TABERNA,
ANY HOLDERS OF THE SECURITIES, TABERNA CAPITAL MANAGEMENT, LLC OR TRUSTEE OR ANY
OF THEIR AFFILIATES HAS GIVEN IT ANY INVESTMENT ADVICE, CREDIT INFORMATION OR
OPINION ON WHETHER THE EXCHANGE IS PRUDENT.


 


(F)            IT HAS NOT ENGAGED ANY BROKER, FINDER OR OTHER ENTITY ACTING
UNDER THE AUTHORITY OF IT OR ANY OF ITS AFFILIATES THAT IS ENTITLED TO ANY
BROKER’S COMMISSION OR OTHER FEE IN CONNECTION WITH THE TRANSACTION FOR WHICH
TABERNA, ANY HOLDER, TRUSTEE OR ANY OF THEIR AFFILIATES COULD BE RESPONSIBLE.


 


(G)           NO INTEREST IN THE TABERNA TRANSFERRED RIGHTS IS BEING ACQUIRED BY
OR ON BEHALF OF AN ENTITY THAT IS, OR AT ANY TIME WHILE THE TABERNA TRANSFERRED
RIGHTS ARE HELD THEREBY WILL BE, ONE OR MORE BENEFIT PLANS.


 


(H)           NEITHER THE COMPANY NOR ANY OF ITS “AFFILIATES” (AS DEFINED IN
RULE 501(B) OF REGULATION D (“REGULATION D”) UNDER THE SECURITIES ACT (AS
DEFINED BELOW)), NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS, DIRECTLY OR
INDIRECTLY, MADE OFFERS OR SALES OF ANY SECURITY, OR SOLICITED OFFERS TO BUY ANY
SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE THE REGISTRATION OF ANY OF THE
SECURITIES UNDER THE SECURITIES ACT; PROVIDED THAT THE COMPANY DOES NOT MAKE ANY
REPRESENTATIONS AS TO ANY ACTION TAKEN BY AN INDEMNIFIED PARTY.

 

10

--------------------------------------------------------------------------------


 


(I)            NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION
OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN CONNECTION WITH
ANY OFFER OR SALE OF ANY OF THE SECURITIES PROVIDED, THAT THE COMPANY DOES NOT
MAKE ANY REPRESENTATIONS AS TO ANY ACTION TAKEN BY AN INDEMNIFIED PARTY.


 


(J)            THE SECURITIES (I) ARE NOT AND HAVE NOT BEEN LISTED ON A NATIONAL
SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”), OR QUOTED ON A U.S. AUTOMATED
INTER-DEALER QUOTATION SYSTEM AND (II) ARE NOT OF AN OPEN-END INVESTMENT
COMPANY, UNIT INVESTMENT TRUST OR FACE-AMOUNT CERTIFICATE COMPANY THAT ARE, OR
ARE REQUIRED TO BE, REGISTERED UNDER SECTION 8 OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”), AND THE SECURITIES OTHERWISE
SATISFY THE ELIGIBILITY REQUIREMENTS OF RULE 144A(D)(3) PROMULGATED PURSUANT TO
THE SECURITIES ACT (“RULE 144A(D)(3)”).


 


(K)           NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED, OR WILL ENGAGE, IN ANY “DIRECTED
SELLING EFFORTS” WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT
WITH RESPECT TO THE SECURITIES.


 


(L)            THE COMPANY IS NOT, AND IMMEDIATELY FOLLOWING CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, WILL NOT BE, AN “INVESTMENT COMPANY” OR AN
ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY,” IN EACH CASE WITHIN THE MEANING
OF SECTION 3(A) OF THE INVESTMENT COMPANY ACT.


 


(M)          EACH OF THIS AGREEMENT AND THE NEW INDENTURE AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN HAVE BEEN DULY AUTHORIZED BY
THE COMPANY AND, ON THE CLOSING DATE, WILL HAVE BEEN DULY EXECUTED AND DELIVERED
BY THE COMPANY, AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY
TABERNA AND/OR THE TRUSTEE, AS APPLICABLE, WILL BE A LEGAL, VALID AND BINDING
OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY.


 


(N)           THE SECURITIES HAVE BEEN DULY AUTHORIZED BY THE COMPANY AND, ON
THE CLOSING DATE, WILL HAVE BEEN DULY EXECUTED AND DELIVERED TO THE TRUSTEE FOR
AUTHENTICATION IN ACCORDANCE WITH THE NEW INDENTURE AND, WHEN AUTHENTICATED IN
THE MANNER PROVIDED FOR IN THE NEW INDENTURE AND DELIVERED TO THE HOLDERS, WILL
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY ENTITLED TO THE
BENEFITS OF THE NEW INDENTURE, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY.


 


(O)           NEITHER THE ISSUE OF THE SECURITIES AND EXCHANGE OF THE SECURITIES
FOR THE ORIGINAL PREFERRED SECURITIES, NOR THE EXECUTION AND DELIVERY OF AND
COMPLIANCE WITH THE OPERATIVE DOCUMENTS BY THE COMPANY, NOR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, (I) WILL CONFLICT WITH OR
CONSTITUTE A VIOLATION OR BREACH OF (X) THE CHARTER OR BYLAWS OR SIMILAR
ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
OR (Y) ANY APPLICABLE LAW, STATUTE, RULE, REGULATION, JUDGMENT, ORDER, WRIT OR
DECREE OF ANY GOVERNMENT, GOVERNMENTAL AUTHORITY, AGENCY OR INSTRUMENTALITY OR
COURT, DOMESTIC OR

 

11

--------------------------------------------------------------------------------



 


FOREIGN, HAVING JURISDICTION OVER THE COMPANY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES OR ASSETS (COLLECTIVELY, THE
“GOVERNMENTAL ENTITIES”), (II) WILL CONFLICT WITH OR CONSTITUTE A VIOLATION OR
BREACH OF, OR A DEFAULT OR REPAYMENT EVENT (AS DEFINED BELOW) UNDER, OR RESULT
IN THE CREATION OR IMPOSITION OF ANY PLEDGE, SECURITY INTEREST, CLAIM, LIEN OR
OTHER ENCUMBRANCE OF ANY KIND (EACH, A “LIEN”) UPON ANY PROPERTY OR ASSETS OF
THE COMPANY OR ANY IF ITS SIGNIFICANT SUBSIDIARIES PURSUANT TO ANY CONTRACT,
INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH (A) THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY IS A PARTY OR
BY WHICH IT OR ANY OF THEM MAY BE BOUND, OR (B) TO WHICH ANY OF THE PROPERTY OR
ASSETS OF ANY OF THEM IS SUBJECT, OR ANY JUDGMENT, ORDER OR DECREE OF ANY COURT,
GOVERNMENTAL ENTITY OR ARBITRATOR, EXCEPT, IN THE CASE OF CLAUSE (I)(Y) OR THIS
CLAUSE (II), FOR SUCH CONFLICTS, BREACHES, VIOLATIONS, DEFAULTS, REPAYMENT
EVENTS (AS DEFINED BELOW) OR LIENS WHICH (X) WOULD NOT, SINGLY OR IN THE
AGGREGATE, ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THE OPERATIVE DOCUMENTS AND (Y) WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT OR (III) WILL REQUIRE THE CONSENT, APPROVAL,
AUTHORIZATION OR ORDER OF ANY COURT OR GOVERNMENTAL ENTITY.  AS USED HEREIN, A
“REPAYMENT EVENT” MEANS ANY EVENT OR CONDITION WHICH GIVES THE HOLDER OF ANY
NOTE, DEBENTURE OR OTHER EVIDENCE OF INDEBTEDNESS (OR ANY PERSON ACTING ON SUCH
HOLDER’S BEHALF) THE RIGHT TO REQUIRE THE REPURCHASE, REDEMPTION OR REPAYMENT OF
ALL OR A PORTION OF SUCH INDEBTEDNESS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
PRIOR TO ITS SCHEDULED MATURITY. NOTWITHSTANDING THE FOREGOING, SOLELY FOR
PURPOSES OF SUBCLAUSE (II) ABOVE, NO CONFLICT, BREACH, VIOLATION, DEFAULT,
REPAYMENT EVENT, LIEN OR MATERIAL ADVERSE EFFECT WILL BE DEEMED TO HAVE OCCURRED
UNLESS (A) ACKNOWLEDGED BY THE COMPANY OR (B) ADJUDICATED BY A COURT OF
COMPETENT JURISDICTION.


 


(P)           THE COMPANY HAS ALL REQUISITE POWER AND AUTHORITY TO OWN, LEASE
AND OPERATE ITS PROPERTIES AND ASSETS AND CONDUCT THE BUSINESS IT TRANSACTS AND
PROPOSES TO TRANSACT, AND IS DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD
STANDING IN EACH JURISDICTION WHERE THE NATURE OF ITS ACTIVITIES REQUIRES SUCH
QUALIFICATION, EXCEPT WHERE THE FAILURE OF THE COMPANY TO BE SO QUALIFIED WOULD
NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(Q)           THE COMPANY HAS NO SUBSIDIARIES THAT ARE MATERIAL TO ITS BUSINESS,
FINANCIAL CONDITION OR EARNINGS, OTHER THAN THOSE SUBSIDIARIES LISTED IN
SCHEDULE 1 ATTACHED HERETO (WHICH SCHEDULE 1 LISTS EACH OF THE COMPANY’S
SIGNIFICANT SUBSIDIARIES).  EACH SIGNIFICANT SUBSIDIARY IS A CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY DULY AND PROPERLY INCORPORATED OR
ORGANIZED OR FORMED, AS THE CASE MAY BE, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS CHARTERED OR ORGANIZED OR
FORMED, WITH ALL REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND CONDUCT THE BUSINESS IT TRANSACTS.  EACH SIGNIFICANT SUBSIDIARY
IS DULY QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN CORPORATION, PARTNERSHIP OR
LIMITED LIABILITY COMPANY, AS APPLICABLE, AND IS IN GOOD STANDING IN EACH
JURISDICTION WHERE THE NATURE OF ITS ACTIVITIES REQUIRES SUCH QUALIFICATION,
EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WOULD NOT, SINGLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(R)            THE COMPANY AND EACH OF ITS SUBSIDIARIES HOLD ALL NECESSARY
APPROVALS, AUTHORIZATIONS, ORDERS, LICENSES, CONSENTS, REGISTRATIONS,
QUALIFICATIONS, CERTIFICATES AND PERMITS (COLLECTIVELY, THE “GOVERNMENTAL
LICENSES”) OF AND FROM GOVERNMENTAL ENTITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS NOW BEING CONDUCTED, AND NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE
REVOCATION OR MODIFICATION OF ANY SUCH GOVERNMENT LICENSE, EXCEPT WHERE THE
FAILURE TO BE SO LICENSED OR APPROVED OR THE

 

12

--------------------------------------------------------------------------------



 


RECEIPT OF AN UNFAVORABLE DECISION, RULING OR FINDING, WOULD NOT, SINGLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT; ALL OF THE GOVERNMENTAL LICENSES
ARE VALID AND IN FULL FORCE AND EFFECT, EXCEPT WHERE THE INVALIDITY OR THE
FAILURE OF SUCH GOVERNMENTAL LICENSES TO BE IN FULL FORCE AND EFFECT, WOULD NOT,
SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT; AND THE COMPANY AND
ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL APPLICABLE LAWS, RULES, REGULATIONS,
JUDGMENTS, ORDERS, DECREES AND CONSENTS, EXCEPT WHERE THE FAILURE TO BE IN
COMPLIANCE WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT.


 


(S)           RESERVED.


 


(T)            NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS (I) IN
VIOLATION OF ITS RESPECTIVE CHARTER OR BY-LAWS OR SIMILAR ORGANIZATIONAL
DOCUMENTS OR (II) IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION,
AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE,
LOAN AGREEMENT, NOTE, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
COMPANY OR ANY SUCH SUBSIDIARY IS A PARTY OR BY WHICH IT OR ANY OF THEM MAY BE
BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF ANY OF THEM IS SUBJECT,
EXCEPT, IN THE CASE OF CLAUSE (II), WHERE SUCH VIOLATION OR DEFAULT WOULD NOT,
SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(U)           THERE IS NO ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY
GOVERNMENTAL ENTITY, ARBITRATOR OR COURT, DOMESTIC OR FOREIGN, NOW PENDING OR,
TO THE KNOWLEDGE OF THE COMPANY AFTER DUE INQUIRY, THREATENED AGAINST OR
AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT FOR SUCH ACTIONS, SUITS
OR PROCEEDINGS THAT, IF ADVERSELY DETERMINED, WOULD NOT, SINGLY OR IN THE
AGGREGATE, ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THE OPERATIVE DOCUMENTS OR HAVE A MATERIAL ADVERSE EFFECT; AND THE AGGREGATE OF
ALL PENDING LEGAL OR GOVERNMENTAL PROCEEDINGS TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR OF WHICH ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS
IS SUBJECT, INCLUDING ORDINARY ROUTINE LITIGATION INCIDENTAL TO THE BUSINESS,
ARE NOT EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(V)           THE ACCOUNTANTS OF THE COMPANY WHO CERTIFIED THE FINANCIAL
STATEMENTS(DEFINED BELOW) ARE INDEPENDENT ACCOUNTANTS OF THE COMPANY AND ITS
SUBSIDIARIES WITHIN THE MEANING OF THE SECURITIES ACT, AND THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”)
THEREUNDER.


 


(W)          THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING THE NOTES
THERETO) AND SCHEDULES OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2007 (THE “FINANCIAL STATEMENTS”) AND THE INTERIM
UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES FOR THE QUARTER ENDED SEPTEMBER 30, 2008 (THE “INTERIM FINANCIAL
STATEMENTS”) PROVIDED TO TABERNA ARE THE MOST RECENT AVAILABLE AUDITED AND
UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES, RESPECTIVELY, AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS, IN
ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”), THE
FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES, AND THE
RESULTS OF OPERATIONS AND CHANGES IN FINANCIAL CONDITION AS OF THE DATES AND FOR
THE PERIODS THEREIN SPECIFIED, SUBJECT, IN THE CASE OF INTERIM FINANCIAL
STATEMENTS, TO YEAR-END ADJUSTMENTS (WHICH ARE EXPECTED TO CONSIST SOLELY OF
NORMAL RECURRING ADJUSTMENTS).  SUCH CONSOLIDATED FINANCIAL STATEMENTS AND
SCHEDULES HAVE BEEN

 

13

--------------------------------------------------------------------------------



 


PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS
INVOLVED (EXCEPT AS OTHERWISE NOTED THEREIN).


 


(X)            NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY MATERIAL
LIABILITY, WHETHER ASSERTED OR UNASSERTED, WHETHER ABSOLUTE OR CONTINGENT,
WHETHER ACCRUED OR UNACCRUED, WHETHER LIQUIDATED OR UNLIQUIDATED, AND WHETHER
DUE OR TO BECOME DUE, INCLUDING ANY LIABILITY FOR TAXES (AND THERE IS NO PAST OR
PRESENT FACT, SITUATION, CIRCUMSTANCE, CONDITION OR OTHER BASIS FOR ANY PRESENT
OR FUTURE ACTION, SUIT, PROCEEDING, HEARING, CHARGE, COMPLAINT, CLAIM OR DEMAND
AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT COULD GIVE RISE TO ANY SUCH
LIABILITY), EXCEPT FOR (I) LIABILITIES SET FORTH IN THE FINANCIAL STATEMENTS OR
THE INTERIM FINANCIAL STATEMENTS AND (II) NORMAL FLUCTUATIONS IN THE AMOUNT OF
THE LIABILITIES REFERRED TO IN CLAUSE (I) ABOVE OCCURRING IN THE ORDINARY COURSE
OF BUSINESS OF THE COMPANY AND ALL OF ITS SUBSIDIARIES SINCE THE DATE OF THE
MOST RECENT BALANCE SHEET INCLUDED IN SUCH FINANCIAL STATEMENTS.


 


(Y)           SINCE THE RESPECTIVE DATES OF THE FINANCIAL STATEMENTS AND/OR THE
INTERIM FINANCIAL STATEMENTS, THERE HAS NOT BEEN (A) ANY MATERIAL ADVERSE CHANGE
OR (B) ANY DIVIDEND OR DISTRIBUTION OF ANY KIND DECLARED, PAID OR MADE BY THE
COMPANY ON ANY CLASS OF ITS EQUITY INTERESTS.


 


(Z)            NO LABOR DISPUTE WITH THE EMPLOYEES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES EXISTS OR, TO THE KNOWLEDGE OF THE COMPANY, IS IMMINENT, EXCEPT
THOSE WHICH WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT.


 


(AA)         NO FILING WITH, OR AUTHORIZATION, APPROVAL, CONSENT, LICENSE,
ORDER, REGISTRATION, QUALIFICATION OR DECREE OF, ANY GOVERNMENTAL ENTITY, OTHER
THAN THOSE THAT HAVE BEEN MADE OR OBTAINED, IS NECESSARY OR REQUIRED FOR THE
PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS UNDER THE OPERATIVE DOCUMENTS, AS
APPLICABLE, OR THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
BY THE OPERATIVE DOCUMENTS.


 


(BB)         THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS GOOD AND MARKETABLE
TITLE TO ALL OF ITS RESPECTIVE REAL AND PERSONAL PROPERTY, IN EACH CASE FREE AND
CLEAR OF ALL LIENS AND DEFECTS, EXCEPT FOR THOSE SECURING DEBT IN THE ORDINARY
COURSE OF ITS BUSINESS AND THAT WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT; AND ALL OF THE LEASES AND SUBLEASES UNDER WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES HOLDS PROPERTIES ARE IN FULL FORCE AND
EFFECT, EXCEPT WHERE THE FAILURE OF SUCH LEASES AND SUBLEASES TO BE IN FULL
FORCE AND EFFECT WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY NOTICE OF
ANY CLAIM OF ANY SORT THAT HAS BEEN ASSERTED BY ANYONE ADVERSE TO THE RIGHTS OF
THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY UNDER ANY SUCH LEASES OR SUBLEASES, OR
AFFECTING OR QUESTIONING THE RIGHTS OF SUCH ENTITY TO THE CONTINUED POSSESSION
OF THE LEASED OR SUBLEASED PREMISES UNDER ANY SUCH LEASE OR SUBLEASE, EXCEPT FOR
SUCH CLAIMS THAT WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT.


 


(CC)         THE COMPANY AND EACH SIGNIFICANT SUBSIDIARY HAS TIMELY AND DULY
FILED (OR FILED EXTENSIONS THEREOF (AND WHICH EXTENSIONS ARE PRESENTLY IN
EFFECT)) ALL TAX RETURNS (AS DEFINED BELOW) REQUIRED TO BE FILED BY THEM, AND
ALL SUCH TAX RETURNS ARE TRUE, CORRECT AND COMPLETE, EXCEPT FOR SUCH FAILURES TO
TIMELY FILE OR INACCURACIES THAT WOULD NOT, SINGULARLY OR IN THE AGGREGATE, HAVE
A MATERIAL ADVERSE EFFECT.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS

 

14

--------------------------------------------------------------------------------



 


TIMELY AND DULY PAID IN FULL ALL TAXES (AS DEFINED BELOW) REQUIRED TO BE PAID BY
THEM (WHETHER OR NOT SUCH AMOUNTS ARE SHOWN AS DUE ON ANY TAX RETURN).  THERE
ARE NO MATERIAL FEDERAL, STATE, OR OTHER TAX AUDITS OR DEFICIENCY ASSESSMENTS
PROPOSED OR PENDING WITH RESPECT TO THE COMPANY OR AND SIGNIFICANT SUBSIDIARY,
AND NO SUCH AUDITS OR ASSESSMENTS ARE THREATENED.  AS USED HEREIN, THE TERMS
“TAX” OR “TAXES” MEAN (I) ALL FEDERAL, STATE, LOCAL, AND FOREIGN TAXES, AND
OTHER ASSESSMENTS OF A SIMILAR NATURE (WHETHER IMPOSED DIRECTLY OR THROUGH
WITHHOLDING), INCLUDING ANY INTEREST, ADDITIONS TO TAX, OR PENALTIES APPLICABLE
THERETO, IMPOSED BY ANY GOVERNMENTAL ENTITY, AND (II) ALL LIABILITIES IN RESPECT
OF SUCH AMOUNTS ARISING AS A RESULT OF BEING A MEMBER OF ANY AFFILIATED,
CONSOLIDATED, COMBINED, UNITARY OR SIMILAR GROUP, AS A SUCCESSOR TO ANOTHER
PERSON OR BY CONTRACT.  AS USED HEREIN, THE TERM “TAX RETURNS” MEANS ALL
FEDERAL, STATE, LOCAL, AND FOREIGN TAX RETURNS, DECLARATIONS, STATEMENTS,
REPORTS, SCHEDULES, FORMS, AND INFORMATION RETURNS AND ANY AMENDMENTS THERETO
FILED OR REQUIRED TO BE FILED WITH ANY GOVERNMENTAL ENTITY.


 


(DD)         TO THE KNOWLEDGE OF THE COMPANY THERE ARE NO RULEMAKING OR SIMILAR
PROCEEDINGS BEFORE THE U.S. INTERNAL REVENUE SERVICE OR COMPARABLE FEDERAL,
STATE, LOCAL OR FOREIGN GOVERNMENT BODIES WHICH INVOLVE OR AFFECT THE COMPANY OR
ANY SUBSIDIARY, WHICH, IF THE SUBJECT OF AN ACTION UNFAVORABLE TO THE COMPANY OR
ANY SUBSIDIARY, COULD RESULT IN A MATERIAL ADVERSE EFFECT.


 


(EE)         THE BOOKS, RECORDS AND ACCOUNTS OF THE COMPANY AND ITS SUBSIDIARIES
ACCURATELY AND FAIRLY REFLECT, IN ALL MATERIAL RESPECTS AND IN REASONABLE
DETAIL, THE TRANSACTIONS IN, AND DISPOSITIONS OF, THE ASSETS OF, AND THE RESULTS
OF OPERATIONS OF, THE COMPANY AND ITS SUBSIDIARIES.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES MAINTAINS A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCES THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
ACCORDANCE WITH GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.


 


(FF)           THE COMPANY AND ITS SIGNIFICANT SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS IN ALL MATERIAL RESPECTS AS ARE CUSTOMARY IN THE BUSINESSES
IN WHICH THEY ARE ENGAGED OR PROPOSE TO ENGAGE AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY.  ALL POLICIES OF INSURANCE AND FIDELITY OR
SURETY BONDS INSURING THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES’
RESPECTIVE BUSINESSES, ASSETS, EMPLOYEES, OFFICERS AND DIRECTORS ARE IN FULL
FORCE AND EFFECT.  THE COMPANY AND EACH OF THE SIGNIFICANT SUBSIDIARIES ARE IN
COMPLIANCE WITH THE TERMS OF SUCH POLICIES AND INSTRUMENTS IN ALL MATERIAL
RESPECTS. NEITHER THE COMPANY NOR ANY SIGNIFICANT SUBSIDIARY HAS REASON TO
BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND
WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS
AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS AT A COST THAT WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.  WITHIN THE PAST TWELVE MONTHS, NEITHER THE COMPANY NOR
ANY SIGNIFICANT SUBSIDIARY HAS BEEN DENIED ANY INSURANCE COVERAGE IT HAS SOUGHT
OR FOR WHICH IT HAS APPLIED.


 


(GG)         NEITHER THE COMPANY AND ITS SIGNIFICANT SUBSIDIARIES, NOR, TO THE
KNOWLEDGE OF THE COMPANY, ANY PERSON ACTING ON BEHALF OF THE COMPANY AND/OR ITS
SIGNIFICANT

 

15

--------------------------------------------------------------------------------



 


SUBSIDIARIES INCLUDING, WITHOUT LIMITATION, ANY DIRECTOR, OFFICER, MANAGER,
AGENT OR EMPLOYEE OF THE COMPANY OR ITS SIGNIFICANT SUBSIDIARIES HAS, DIRECTLY
OR INDIRECTLY, WHILE ACTING ON BEHALF OF THE COMPANY AND/OR ITS SIGNIFICANT
SUBSIDIARIES (I) USED ANY CORPORATE, PARTNERSHIP OR COMPANY FUNDS FOR UNLAWFUL
CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO
POLITICAL ACTIVITY; (II) MADE ANY UNLAWFUL PAYMENT TO FOREIGN OR DOMESTIC
GOVERNMENT OFFICIALS OR EMPLOYEES OR TO FOREIGN OR DOMESTIC POLITICAL PARTIES OR
CAMPAIGNS FROM CORPORATE, PARTNERSHIP OR COMPANY FUNDS; (III) VIOLATED ANY
PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED; OR (IV) MADE
ANY OTHER UNLAWFUL PAYMENT.


 


(HH)         INTENTIONALLY OMITTED.


 


(II)           EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN
A MATERIAL ADVERSE CHANGE, (I) THE COMPANY AND ITS SUBSIDIARIES HAVE BEEN AND
ARE IN MATERIAL COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS (AS DEFINED
BELOW), (II) NONE OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR, TO THE BEST OF THE
COMPANY’S KNOWLEDGE, (A) ANY OTHER OWNERS OF ANY OF THE REAL PROPERTIES
CURRENTLY OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE COMPANY OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES (COLLECTIVELY, THE “PROPERTIES”) AT ANY TIME OR ANY
OTHER PARTY, HAS AT ANY TIME RELEASED (AS SUCH TERM IS DEFINED IN CERCLA (AS
DEFINED BELOW)) OR OTHERWISE DISPOSED OF HAZARDOUS MATERIALS (AS DEFINED BELOW)
ON, TO, IN, UNDER OR FROM THE PROPERTIES OTHER THAN IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, (III) NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS USED NOR INTENDS TO USE THE PROPERTIES OR ANY SUBSEQUENTLY
ACQUIRED PROPERTIES, OTHER THAN IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL
LAWS, (IV) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
NOTICE OF, OR HAVE ANY KNOWLEDGE OF ANY OCCURRENCE OR CIRCUMSTANCE WHICH, WITH
NOTICE OR PASSAGE OF TIME OR BOTH, WOULD GIVE RISE TO A CLAIM UNDER OR PURSUANT
TO ANY ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES, OR THEIR RESPECTIVE
ASSETS OR ARISING OUT OF THE CONDUCT OF THE COMPANY OR ITS SUBSIDIARIES,
(V) NONE OF THE PROPERTIES ARE INCLUDED OR, TO THE BEST KNOWLEDGE OF THE
COMPANY, PROPOSED FOR INCLUSION ON THE NATIONAL PRIORITIES LIST ISSUED PURSUANT
TO CERCLA BY THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY OR, TO THE BEST
OF THE COMPANY’S KNOWLEDGE, PROPOSED FOR INCLUSION ON ANY SIMILAR LIST OR
INVENTORY ISSUED PURSUANT TO ANY OTHER ENVIRONMENTAL LAW OR ISSUED BY ANY OTHER
GOVERNMENTAL ENTITY, (VI) NONE OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR AGENTS
OR, TO THE BEST OF THE COMPANY’S KNOWLEDGE, ANY OTHER PERSON OR ENTITY FOR WHOSE
CONDUCT ANY OF THEM IS OR MAY BE HELD RESPONSIBLE, HAS GENERATED, MANUFACTURED,
REFINED, TRANSPORTED, TREATED, STORED, HANDLED, DISPOSED, TRANSFERRED, PRODUCED
OR PROCESSED ANY HAZARDOUS MATERIAL AT ANY OF THE PROPERTIES, EXCEPT IN
COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND HAS NOT TRANSPORTED OR
ARRANGED FOR THE TRANSPORT OF ANY HAZARDOUS MATERIAL FROM THE PROPERTIES TO
ANOTHER PROPERTY, EXCEPT IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS,
(VII) NO LIEN HAS BEEN IMPOSED ON THE PROPERTIES BY ANY GOVERNMENTAL ENTITY IN
CONNECTION WITH THE PRESENCE ON OR OFF SUCH PROPERTY OF ANY HAZARDOUS MATERIAL
OR WITH RESPECT TO AN ENVIRONMENTAL LAW, AND (VIII) NONE OF THE COMPANY, ANY OF
ITS SIGNIFICANT SUBSIDIARIES OR, TO THE BEST KNOWLEDGE OF THE COMPANY, ANY OTHER
PERSON OR ENTITY FOR WHOSE CONDUCT ANY OF THEM IS OR MAY BE HELD RESPONSIBLE,
HAS ENTERED INTO OR BEEN SUBJECT TO ANY CONSENT DECREE, COMPLIANCE ORDER, OR
ADMINISTRATIVE ORDER IN CONNECTION WITH AN ENVIRONMENTAL LAW WITH RESPECT TO THE
PROPERTIES OR ANY FACILITIES OR IMPROVEMENTS OR ANY OPERATIONS OR ACTIVITIES
THEREON.


 


(JJ)           AS USED HEREIN, “HAZARDOUS MATERIALS” SHALL INCLUDE, WITHOUT
LIMITATION, ANY FLAMMABLE MATERIALS, EXPLOSIVES, RADIOACTIVE MATERIALS,
HAZARDOUS MATERIALS, HAZARDOUS

 

16

--------------------------------------------------------------------------------



 


SUBSTANCES, HAZARDOUS WASTES, TOXIC SUBSTANCES OR RELATED MATERIALS, ASBESTOS,
PETROLEUM, PETROLEUM PRODUCTS AND ANY HAZARDOUS MATERIAL AS DEFINED BY ANY
FEDERAL, STATE OR LOCAL ENVIRONMENTAL LAW, STATUTE, ORDINANCE, RULE OR
REGULATION, INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION, AND LIABILITY ACT OF 1980, AS AMENDED, 42 U.S.C.
§§ 9601-9675 (“CERCLA”), THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AS AMENDED,
49 U.S.C. §§ 5101-5127, THE RESOURCE CONSERVATION AND RECOVERY ACT, AS AMENDED,
42 U.S.C. §§ 6901-6992K, THE EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT
OF 1986, 42 U.S.C. §§ 11001-11050, THE TOXIC SUBSTANCES CONTROL ACT, 15 U.S.C.
§§ 2601-2692, THE FEDERAL INSECTICIDE, FUNGICIDE AND RODENTICIDE ACT, 7 U.S.C.
§§ 136-136Y, THE CLEAN AIR ACT, 42 U.S.C. §§ 7401-7642, THE CLEAN WATER ACT
(FEDERAL WATER POLLUTION CONTROL ACT), 33 U.S.C. §§ 1251-1387, THE SAFE DRINKING
WATER ACT, 42 U.S.C. §§ 300F-300J-26, AND THE OCCUPATIONAL SAFETY AND HEALTH
ACT, 29 U.S.C. §§ 651-678, AND ANY ANALOGOUS STATE LAWS, AS ANY OF THE ABOVE MAY
BE AMENDED FROM TIME TO TIME AND IN THE REGULATIONS PROMULGATED PURSUANT TO EACH
OF THE FOREGOING (INCLUDING ENVIRONMENTAL STATUTES AND LAWS NOT SPECIFICALLY
DEFINED HEREIN) (INDIVIDUALLY, AN “ENVIRONMENTAL LAW” AND COLLECTIVELY, THE
“ENVIRONMENTAL LAWS”) OR BY ANY GOVERNMENTAL ENTITY.


 

Except as expressly stated in the Operative Documents or any of the other
documents delivered by the company in connection herewith, the Company makes no
representations or warranties, express or implied, with respect to the Exchange,
the Taberna Transferred Rights, the Original Preferred Securities, the Existing
Indenture or any other matter.

 

5.             Representations and Warranties of Taberna.  Each Taberna entity,
for itself, represents and warrants to, and agrees with, the Company as follows:

 


(A)           IT IS A COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS ORGANIZED WITH ALL REQUISITE
(I) POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM UNDER OPERATIVE
DOCUMENTS TO WHICH IT IS A PARTY, TO MAKE THE REPRESENTATIONS AND WARRANTIES
SPECIFIED HEREIN AND THEREIN AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED IN
THE OPERATIVE DOCUMENTS.


 


(B)           THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN HAS BEEN DULY AUTHORIZED BY IT AND, ON THE CLOSING DATE,
WILL HAVE BEEN DULY EXECUTED AND DELIVERED BY IT AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE COMPANY AND TRUSTEE OF THE
OPERATIVE DOCUMENTS TO WHICH EACH IS A PARTY, WILL BE A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH TABERNA, ENFORCEABLE AGAINST SUCH TABERNA IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY.


 


(C)           NO FILING WITH, OR AUTHORIZATION, APPROVAL, CONSENT, LICENSE,
ORDER REGISTRATION, QUALIFICATION OR DECREE OF, ANY GOVERNMENTAL ENTITY OR ANY
OTHER PERSON, OTHER THAN THOSE THAT HAVE BEEN MADE OR OBTAINED, IS NECESSARY OR
REQUIRED FOR THE PERFORMANCE BY SUCH TABERNA OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREIN.


 


(D)           IT IS A “QUALIFIED HOLDER” AS SUCH TERM IS DEFINED IN
SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT.

 

17

--------------------------------------------------------------------------------



 


(E)           TABERNA I, TABERNA II AND TABERNA III ARE THE LEGAL AND BENEFICIAL
OWNERS OF THE TRUST I PREFERRED SECURITIES AND THE RELATED TABERNA TRANSFERRED
RIGHTS AND SHALL DELIVER THE TRUST I PREFERRED SECURITIES FREE AND CLEAR OF ANY
LIEN CREATED BY SUCH TABERNA ENTITIES.


 


(F)            TABERNA III, TABERNA IV AND TABERNA V ARE THE LEGAL AND
BENEFICIAL OWNERS OF THE TRUST II PREFERRED SECURITIES AND THE RELATED TABERNA
TRANSFERRED RIGHTS AND SHALL DELIVER THE TRUST II PREFERRED SECURITIES FREE AND
CLEAR OF ANY LIEN CREATED BY SUCH TABERNA ENTITIES.


 


(G)           TABERNA IV, TABERNA VII AND TABERNA VIII ARE THE LEGAL AND
BENEFICIAL OWNERS OF THE TRUST III PREFERRED SECURITIES AND THE RELATED TABERNA
TRANSFERRED RIGHTS AND SHALL DELIVER THE TRUST III PREFERRED SECURITIES FREE AND
CLEAR OF ANY LIEN CREATED BY SUCH TABERNA ENTITIES.


 


(H)           INTENTIONALLY OMITTED.


 


(I)            THERE IS NO ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY
GOVERNMENTAL ENTITY, ARBITRATOR OR COURT, DOMESTIC OR FOREIGN, NOW PENDING OR,
TO ITS KNOWLEDGE, THREATENED AGAINST OR AFFECTING IT, EXCEPT FOR SUCH ACTIONS,
SUITS OR PROCEEDINGS THAT, IF ADVERSELY DETERMINED, WOULD NOT, SINGLY OR IN THE
AGGREGATE, ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THE OPERATIVE DOCUMENTS.


 


(J)            THE OUTSTANDING PRINCIPAL AMOUNT OF ITS RESPECTIVE ORIGINAL
PREFERRED SECURITIES IS THE FACE AMOUNT AS SET FORTH IN SUCH ORIGINAL PREFERRED
SECURITIES.


 


(K)           IT IS AWARE THAT THE SECURITIES HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE OFFERED OR SOLD WITHIN THE
UNITED STATES OR TO “U.S. PERSONS” (AS DEFINED IN REGULATION S UNDER THE
SECURITIES ACT) EXCEPT IN ACCORDANCE WITH RULE 903 OF REGULATION S UNDER THE
SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.


 


(L)            IT IS AN “ACCREDITED INVESTOR,” AS SUCH TERM IS DEFINED IN
RULE 501(A) OF REGULATION D UNDER THE SECURITIES ACT AND HAS SUCH KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE
RISKS AND MERITS OF EXCHANGING THE ORIGINAL PREFERRED SECURITIES FOR THE
SECURITIES. WITHOUT CHARACTERIZING THE ORIGINAL PREFERRED SECURITIES OR THE
TABERNA TRANSFERRED RIGHTS AS A “SECURITY” WITHIN THE MEANING OF APPLICABLE
SECURITIES LAWS, IT HAS NOT MADE ANY OFFERS TO SELL, OR SOLICITATIONS OF ANY
OFFERS TO BUY, ALL OR ANY PORTION OF THE ORIGINAL PREFERRED SECURITIES OR
TABERNA TRANSFERRED RIGHTS IN VIOLATION OF ANY APPLICABLE SECURITIES LAWS.


 


(M)          NEITHER IT NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS
OR ITS AFFILIATE’S BEHALF HAS ENGAGED, OR WILL ENGAGE, ANY FORM OF “GENERAL
SOLICITATION OR GENERAL ADVERTISING” (WITHIN THE MEANING OF REGULATION D UNDER
THE SECURITIES ACT) IN CONNECTION WITH ANY OFFER OR SALE OF THE SECURITIES.


 


(N)           IT UNDERSTANDS AND ACKNOWLEDGES THAT (I) NO PUBLIC MARKET EXISTS
FOR ANY OF THE SECURITIES AND THAT IT IS UNLIKELY THAT A PUBLIC MARKET WILL EVER
EXIST FOR THE SECURITIES, (II) SUCH HOLDER IS PURCHASING THE SECURITIES FOR ITS
OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN
CONNECTION WITH, ANY DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES

 

18

--------------------------------------------------------------------------------



 


ACT OR OTHER APPLICABLE SECURITIES LAWS, SUBJECT TO ANY REQUIREMENT OF LAW THAT
THE DISPOSITION OF ITS PROPERTY BE AT ALL TIMES WITHIN ITS CONTROL AND SUBJECT
TO ITS ABILITY TO RESELL SUCH SECURITIES PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION THEREFROM OR IN A
TRANSACTION NOT SUBJECT THERETO, AND IT AGREES TO THE LEGENDS AND TRANSFER
RESTRICTIONS APPLICABLE TO THE SECURITIES CONTAINED IN THE NEW INDENTURE, AND
(III) IT HAS HAD THE OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE ANSWERS AND
REQUEST ADDITIONAL INFORMATION FROM, THE COMPANY AND IS AWARE THAT IT MAY BE
REQUIRED TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES.


 


(O)           IT HAS NOT ENGAGED ANY BROKER, FINDER OR OTHER ENTITY ACTING UNDER
ITS AUTHORITY THAT IS ENTITLED TO ANY BROKER’S COMMISSION OR OTHER FEE IN
CONNECTION WITH THIS AGREEMENT AND THE CONSUMMATION OF TRANSACTIONS CONTEMPLATED
IN THIS AGREEMENT AND THE NEW INDENTURE FOR WHICH THE COMPANY COULD BE
RESPONSIBLE.


 


(P)           IT (I) IS A SOPHISTICATED ENTITY WITH RESPECT TO THE EXCHANGE,
(II) HAS SUCH KNOWLEDGE AND EXPERIENCE, AND HAS MADE INVESTMENTS OF A SIMILAR
NATURE, SO AS TO BE AWARE OF THE RISKS AND UNCERTAINTIES INHERENT IN THE
EXCHANGE AND (III) HAS INDEPENDENTLY AND WITHOUT RELIANCE UPON THE COMPANY OR
ANY OF THEIR AFFILIATES, AND BASED ON SUCH INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT,
EXCEPT THAT IT HAS RELIED UPON THE COMPANY’S EXPRESS REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS IN THE OPERATIVE DOCUMENTS AND THE OTHER
DOCUMENTS DELIVERED BY THE COMPANY IN CONNECTION THEREWITH.


 

Except as expressly stated in this Agreement, Taberna make no representations or
warranties, express or implied, with respect to the Exchange, the Taberna
Transferred Rights, the Original Preferred Securities, the Existing Indentures,
or any other matter.

 

6.             Covenants and Agreements of the Company.  The Company agrees with
the Taberna and the Holders as follows:

 


(A)           THE COMPANY HAS TAKEN ALL ACTION REASONABLY NECESSARY OR
APPROPRIATE TO CAUSE ITS REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 4
HEREOF TO BE TRUE AS OF THE CLOSING DATE AND AFTER GIVING EFFECT TO THE
EXCHANGE.


 


(B)           THE COMPANY WILL ARRANGE FOR THE QUALIFICATION OF THE SECURITIES
FOR SALE UNDER THE LAWS OF SUCH JURISDICTIONS AS THE HOLDERS OF THE SECURITIES
MAY DESIGNATE AND WILL MAINTAIN SUCH QUALIFICATIONS IN EFFECT SO LONG AS
REQUIRED FOR THE SALE OF THE SECURITIES.  THE COMPANY WILL PROMPTLY ADVISE THE
HOLDERS OF THE SECURITIES OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH
RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE SECURITIES FOR SALE IN ANY
JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE.


 


(C)           THE COMPANY WILL NOT, AND ACKNOWLEDGES THAT IT IS NOT PERMITTED
TO, EXERCISE ANY RIGHT TO DEFER INTEREST FOR ANY EXTENSION PERIOD (AS DEFINED IN
THE NEW INDENTURE) WITH RESPECT TO ANY INTEREST PERIOD COMMENCING PRIOR TO
JANUARY 30, 2019.


 


(D)           INTENTIONALLY OMITTED.

 

19

--------------------------------------------------------------------------------


 


(E)           THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS AFFILIATES OR
ANY PERSON ACTING ON ITS OR THEIR BEHALF TO, DIRECTLY OR INDIRECTLY, MAKE OFFERS
OR SALES OF ANY SECURITY, OR SOLICIT OFFERS TO BUY ANY SECURITY, UNDER
CIRCUMSTANCES THAT WOULD REQUIRE THE REGISTRATION OF ANY OF THE SECURITIES UNDER
THE SECURITIES ACT.


 


(F)            THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS AFFILIATES
OR ANY PERSON ACTING ON ITS OR THEIR BEHALF TO, ENGAGE IN (I) ANY FORM OF
“GENERAL SOLICITATION OR GENERAL ADVERTISING” (WITHIN THE MEANING OF REGULATION
D), OR (II) ANY “DIRECTED SELLING EFFORTS” WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, IN CONNECTION WITH ANY OFFER OR SALE OF THE ANY OF THE
SECURITIES.


 


(G)           SO LONG AS ANY OF THE SECURITIES ARE OUTSTANDING, (I) THE
SECURITIES SHALL NOT BE LISTED ON A NATIONAL SECURITIES EXCHANGE REGISTERED
UNDER SECTION 6 OF THE EXCHANGE ACT OR QUOTED IN A U.S. AUTOMATED INTER-DEALER
QUOTATION SYSTEM AND (II) THE COMPANY SHALL NOT BE AN OPEN-END INVESTMENT
COMPANY, UNIT INVESTMENT TRUST OR FACE-AMOUNT CERTIFICATE COMPANY THAT IS, OR IS
REQUIRED TO BE, REGISTERED UNDER SECTION 8 OF THE INVESTMENT COMPANY ACT, AND,
THE SECURITIES SHALL OTHERWISE SATISFY THE ELIGIBILITY REQUIREMENTS OF
RULE 144A(D)(3).


 


(H)           THE COMPANY SHALL FURNISH TO (I) THE HOLDERS OF THE SECURITIES,
(II) TABERNA CAPITAL MANAGEMENT, LLC AND (III) ANY BENEFICIAL OWNER OF THE
SECURITIES REASONABLY IDENTIFIED TO THE COMPANY, A DULY COMPLETED AND EXECUTED
CERTIFICATE IN THE FORM ATTACHED HERETO AS ANNEX  D, INCLUDING THE FINANCIAL
STATEMENTS REFERENCED IN SUCH ANNEX, WHICH CERTIFICATE AND FINANCIAL STATEMENTS
SHALL BE SO FURNISHED BY THE COMPANY NOT LATER THAN FORTY-FIVE (45) DAYS AFTER
THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE
COMPANY AND NOT LATER THAN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF
THE COMPANY.


 


(I)            THE COMPANY WILL, DURING ANY PERIOD IN WHICH IT OR ITS GENERAL
PARTNER IS NOT SUBJECT TO AND IN COMPLIANCE WITH SECTION 13 OR 15(D) OF THE
EXCHANGE ACT, OR IT OR ITS GENERAL PARTNER IS NOT EXEMPT FROM SUCH REPORTING
REQUIREMENTS PURSUANT TO AND IN COMPLIANCE WITH RULE 12G3-2(B) UNDER THE
EXCHANGE ACT, PROVIDE TO EACH HOLDER OF THE SECURITIES, UPON THE REQUEST OF SUCH
HOLDER, ANY INFORMATION REQUIRED TO BE PROVIDED BY RULE 144A(D)(4) UNDER THE
SECURITIES ACT.  IF THE COMPANY OR ITS GENERAL PARTNER IS REQUIRED TO REGISTER
UNDER THE EXCHANGE ACT, SUCH REPORTS FILED IN COMPLIANCE WITH
RULE 12G3-2(B) SHALL BE SUFFICIENT INFORMATION AS REQUIRED ABOVE.  THIS COVENANT
IS INTENDED TO BE FOR THE BENEFIT OF THE HOLDERS OF THE SECURITIES.


 


(J)            UNTIL ONE HUNDRED EIGHTY (180) DAYS FOLLOWING THE CLOSING DATE,
THE COMPANY WILL NOT, WITHOUT THE HOLDERS’ OR THEIR ASSIGNEES’ PRIOR WRITTEN
CONSENT IN THEIR SOLE DISCRETION, OFFER, SELL, CONTRACT TO SELL, GRANT ANY
OPTION TO PURCHASE OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, (I) ANY
SECURITIES OR OTHER SECURITIES SUBSTANTIALLY SIMILAR TO THE SECURITIES OTHER
THAN AS EXPRESSLY CONTEMPLATED BY THE NEW INDENTURE, IF AT ALL, OR (II) ANY
OTHER SECURITIES CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY OF
THE SECURITIES OR OTHER SECURITIES SUBSTANTIALLY SIMILAR TO THE SECURITIES.


 


(K)           THE COMPANY WILL NOT IDENTIFY ANY OF THE INDEMNIFIED PARTIES (AS
DEFINED BELOW) IN A PRESS RELEASE OR ANY OTHER PUBLIC STATEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH INDEMNIFIED PARTY.

 

20

--------------------------------------------------------------------------------



 


(L)            THE HOLDERS OF THE SECURITIES ARE GRANTED THE RIGHT UNDER THE NEW
INDENTURE TO REQUEST THE SUBSTITUTION OF NEW NOTES FOR ALL OR A PORTION OF THE
SECURITIES (THE “REPLACEMENT SECURITIES”).  THE REPLACEMENT SECURITIES SHALL
BEAR TERMS IDENTICAL TO THE SECURITIES WITH THE SOLE EXCEPTION OF INTEREST
PAYMENT DATES (AND CORRESPONDING REDEMPTION DATE AND MATURITY DATE), WHICH WILL
BE SPECIFIED BY THE HOLDERS OF THE SECURITIES.  IN NO EVENT WILL THE INTEREST
PAYMENT DATES (AND CORRESPONDING REDEMPTION DATE AND MATURITY DATE) ON THE
REPLACEMENT SECURITIES VARY BY MORE THAN SIXTY (60) CALENDAR DAYS FROM THE
ORIGINAL INTEREST PAYMENT DATES (AND CORRESPONDING REDEMPTION DATE AND MATURITY
DATE) UNDER THE SECURITIES.  THE COMPANY AGREES TO COOPERATE WITH ALL REASONABLE
REQUESTS OF THE HOLDERS OF THE SECURITIES, AS APPLICABLE IN CONNECTION WITH ANY
OF THE FOREGOING, PROVIDED THAT NO ACTION REQUESTED OF THE COMPANY IN CONNECTION
WITH SUCH COOPERATION SHALL MATERIALLY INCREASE THE OBLIGATIONS OR MATERIALLY
DECREASE THE RIGHTS OF THE COMPANY PURSUANT TO SUCH DOCUMENTS.

 

21

--------------------------------------------------------------------------------


 

7.                                       Payment of Expenses.  In addition to
the obligations agreed to by the Company under Section 2(b)(vii) herein, the
Company agrees to pay all costs and expenses incident to the performance of the
obligations of the Company under this Agreement, whether or not the transactions
contemplated herein are consummated or this Agreement is terminated, including
all costs and expenses incident to (i) the authorization, issuance, sale and
delivery of the Securities and any taxes payable in connection therewith;
(ii) the fees and expenses of counsel, accountants and any other experts or
advisors retained by the Company; and (iv) the fees and all reasonable expenses
of the New Indenture Trustee and any other trustee or paying agent appointed
under the Operative Documents, including the fees and disbursements of counsel
for such trustees.  The fees of the New Indenture Trustee (excluding fees and
disbursements of counsel) shall not exceed the amounts set forth in that certain
Fee Agreement dated as of the date hereof between the Company and The Bank of
New York Mellon Trust, National Association,executed in connection with this
Agreement and the New Indenture.

 

8.                                       Indemnification.  (a)  The Company
agrees to indemnify and hold harmless BNYM, the Holders, Taberna Capital
Management, LLC, Taberna Securities, LLC, and their respective affiliates
(collectively, the “Indemnified Parties”) each person, if any, who controls any
of the Indemnified Parties within the meaning of the Securities Act or the
Exchange Act, and the Indemnified Parties’ respective directors, officers,
employees and agents against any and all losses, claims, damages or liabilities,
joint or several, to which the Indemnified Parties may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based on
(i) any untrue statement or alleged untrue statement of a material fact
contained in any information or documents provided by or on behalf of the
Company, (ii) any omission or alleged omission to state a material fact required
to be stated or necessary to make the statements contained in any information
provided by the Company, in light of the circumstances under which they were
made, not misleading, or (iii) the breach or alleged breach of any
representation, warranty, or agreement of the Company contained herein, or
(iv) the execution and delivery by the Company of the Operative Documents and
the consummation of the transactions contemplated herein and therein, and agrees
to reimburse each such Indemnified Party, as incurred, for any legal or other
expenses reasonably incurred by the Indemnified Parties in connection with
investigating or defending any such loss, claim, damage, liability or action.
This indemnity agreement will be in addition to any liability that the Company
may otherwise have.

 


(B)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 8 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY
WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY
UNDER THIS SECTION 8, PROMPTLY NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE
COMMENCEMENT THEREOF; BUT THE FAILURE SO TO NOTIFY THE INDEMNIFYING PARTY
(I) WILL NOT RELIEVE THE INDEMNIFYING PARTY FROM LIABILITY UNDER PARAGRAPH
(A) ABOVE UNLESS AND TO THE EXTENT THAT SUCH FAILURE RESULTS IN THE FORFEITURE
BY THE INDEMNIFYING PARTY OF MATERIAL RIGHTS AND DEFENSES AND (II) WILL NOT, IN
ANY EVENT, RELIEVE THE INDEMNIFYING PARTY FROM ANY OBLIGATIONS TO ANY
INDEMNIFIED PARTY OTHER THAN THE INDEMNIFICATION OBLIGATION PROVIDED IN
PARAGRAPH (A) ABOVE.  THE INDEMNIFIED PARTIES SHALL BE ENTITLED TO APPOINT ONE
COUNSEL TO REPRESENT THE INDEMNIFIED PARTIES IN ANY ACTION FOR WHICH
INDEMNIFICATION IS SOUGHT.  AN INDEMNIFYING PARTY MAY PARTICIPATE AT ITS OWN
EXPENSE IN THE DEFENSE OF ANY SUCH ACTION; PROVIDED, THAT COUNSEL TO THE
INDEMNIFYING PARTY SHALL NOT (EXCEPT WITH THE CONSENT OF THE

 

22

--------------------------------------------------------------------------------



 


INDEMNIFIED PARTY) ALSO BE COUNSEL TO THE INDEMNIFIED PARTY.  IN NO EVENT SHALL
THE INDEMNIFYING PARTIES BE LIABLE FOR FEES AND EXPENSES OF MORE THAN ONE
COUNSEL (IN ADDITION TO ANY LOCAL COUNSEL) SEPARATE FROM THEIR OWN COUNSEL FOR
ALL INDEMNIFIED PARTIES IN CONNECTION WITH ANY ONE ACTION OR SEPARATE BUT
SIMILAR OR RELATED ACTIONS IN THE SAME JURISDICTION ARISING OUT OF THE SAME
GENERAL ALLEGATIONS OR CIRCUMSTANCES, UNLESS AN INDEMNIFIED PARTY ELECTS TO
ENGAGE SEPARATE COUNSEL BECAUSE SUCH INDEMNIFIED PARTY BELIEVES THAT ITS
INTERESTS ARE NOT ALIGNED WITH THE INTERESTS OF ANOTHER INDEMNIFIED PARTY OR
THAT A CONFLICT OF INTEREST MIGHT RESULT.  AN INDEMNIFYING PARTY WILL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTIES, SETTLE OR
COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY PENDING
OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PARTIES
ARE ACTUAL OR POTENTIAL PARTIES TO SUCH CLAIM, ACTION, SUIT OR PROCEEDING)
UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE
OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION,
SUIT OR PROCEEDING.


 

9.                                       Representations and Indemnities to
Survive.  The respective agreements, representations, warranties, indemnities
and other statements of the Company or its officers set forth in or made
pursuant to this Agreement will remain in full force and effect and will survive
the Exchange.  The provisions of Sections 7 and 8 shall survive the termination
or cancellation of this Agreement.

 

10.                                 Amendments.  This Agreement may not be
modified, amended, altered or supplemented, except upon the execution and
delivery of a written agreement by each of the parties hereto.

 

11.                                 Notices.  All communications hereunder will
be in writing and effective only on receipt, and will be mailed, delivered by
hand or courier or sent by facsimile and confirmed or by any other reasonable
means of communication, including by electronic mail, to the relevant party at
its address specified in Exhibit C.

 

12.                                 Successors and Assigns.  This Agreement will
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns.  Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person other than
the parties hereto and the affiliates, directors, officers, employees, agents
and controlling persons referred to in Section 8 hereof and their successors,
assigns, heirs and legal representatives, any right or obligation hereunder. 
None of the rights or obligations of the Company under this Agreement may be
assigned, whether by operation of law or otherwise, without Taberna’s prior
written consent.  The rights and obligations of the Holders under this Agreement
may be assigned by the Holders without the Company’s consent; provided that the
assignee assumes the obligations of any such Holders under this Agreement.

 

13.                                 Applicable Law.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE
OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

14.                                 Submission to Jurisdiction.  ANY LEGAL
ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR
ARISING OUT OF

 

23

--------------------------------------------------------------------------------


 

THIS AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW
YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF
MANHATTAN). BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

15.                                 Counterparts and Facsimile.  This Agreement
may be executed by any one or more of the parties hereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.  This
Agreement may be executed by any one or more of the parties hereto by facsimile.

 

[Signature Page Follows]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.

 

 

GKK CAPITAL LP

 

 

 

By:

GRAMERCY CAPITAL CORP.,

 

 

its general partner

 

 

 

 

By:

/s/ Roger M. Cozzi

 

 

Name:

Roger M. Cozzi

 

 

Title:

Chief Executive Officer

 

 

(Signature continue on the next page)

 

--------------------------------------------------------------------------------


 

TABERNA, AS HOLDERS OF THE ORIGINAL PREFERRED SECURITIES AND AS HOLDERS (AS
DEFINED IN THE NEW INDENTURE):

 

 

TABERNA PREFERRED FUNDING II LTD.

 

 

 

 

 

By:

/s/ Alasdair Foster

 

 

Name:

Alasdair Foster

 

 

Title:

Director

 

 

 

 

 

TABERNA PREFERRED FUNDING III, LTD.

 

 

 

 

 

By:

/s/ Alasdair Foster

 

 

Name:

Alasdair Foster

 

 

Title:

Director

 

 

 

 

 

TABERNA PREFERRED FUNDING IV, LTD.

 

 

 

 

 

By:

/s/ Alasdair Foster

 

 

Name:

Alasdair Foster

 

 

Title:

Director

 

 

 

 

 

TABERNA PREFERRED FUNDING V, LTD.

 

 

 

 

 

By:

/s/ Alasdair Foster

 

 

Name:

Alasdair Foster

 

 

Title:

Director

 

 

 

 

 

TABERNA PREFERRED FUNDING VII, LTD.

 

 

 

 

 

By:

/s/ Alasdair Foster

 

 

Name:

Alasdair Foster

 

 

Title:

Director

 

 

 

 

 

TABERNA PREFERRED FUNDING VIII, LTD.

 

 

 

 

 

By:

/s/ Alasdair Foster

 

 

Name:

Alasdair Foster

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION not in its
individual capacity but as Existing Indenture Trustee, Property Trustee and New
Indenture Trustee

 

 

By:

/s/ Bill Marshall

 

 

Name:

Bill Marshall

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------
